Case: 2:19-cv-00145-DLB-CJS Doc #: 31 Filed: 01/19/21 Page: 1 of 3 - Page ID#: 578




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   NORTHERN DIVISION
                                      AT COVINGTON

CIVIL ACTION NO. 19-145-DLB-CJS

NOVOLEX HOLDINGS, LLC, et al.                                                                 PLAINTIFFS


v.                                                ORDER


JOHN WURZBURGER                                                                               DEFENDANT

                                            *** *** *** ***

        This matter is before the Court on Plaintiffs’ Consent Motion to File Plaintiffs’ First

Amended Complaint Under Seal. (R. 27). As grounds to seal the First Amended Complaint,

Plaintiffs state that “the allegations [therein] contain specific, sensitive and personal information

regarding Defendant, John Wurzburger, his financial information, and personal communications”

and assert that sealing is appropriate because the parties in the case have agreed to the filing of the

First Amended Complaint under seal. Upon consideration, the Consent Motion (R. 27) will be

denied for the reasons below.

        There is a presumption in favor of public access to court filings. See Shane Grp., Inc. v.

Blue Cross Blue Shield of Michigan, 825 F.3d 299, 305 (6th Cir. 2016) (noting presumption in

favor of access to court records when party seeks to seal them). It is Plaintiffs’ burden, “a heavy

one” at that, to overcome this presumption—only the most compelling reasons will do. Id. And

this Court must make specific findings and conclusions to seal the First Amended Complaint; it

does not matter that the other parties agree to the sealing of the First Amended Complaint. 1 Id. at


        1
           Plaintiffs reference Local Civil Rule 5.7(c) in the Consent Motion, but there is no Local Civil
Rule 5.7(c). Plaintiffs undoubtedly meant to cite Local Rule 5.6(c), which governs motions to seal, and
which also counters Plaintiffs’ assertion that an agreement of the parties is sufficient justification to seal a
Case: 2:19-cv-00145-DLB-CJS Doc #: 31 Filed: 01/19/21 Page: 2 of 3 - Page ID#: 579




306. With this standard in mind, Plaintiffs have failed to adequately explain any basis for the

Court to seal the First Amended Complaint.

        Interests of privacy do sometimes warrant a ruling that information should be sealed. In

re Knoxville News-Sentinel Co., Inc., 723 F.2d 470, 474 (6th Cir. 1983) (“Thus, trial courts have

always been afforded the power to seal their records when interests of privacy outweigh the

public’s right to know.”). However, it is not enough for Plaintiffs to ambiguously reference

Defendant Wurzburger’s “sensitive and personal information . . . financial information, and

personal communications” to warrant sealing. (R. 27, Page ID 543). Rather, Plaintiffs must point

to specific confidential information and explain why that information should be sealed. See Shane

Grp., Inc., 825 F.3d at 305-06 (“The proponent of sealing therefore must ‘analyze in detail,

document by document, the propriety of secrecy, providing reasons and legal citations.”’) (quoting

Baxter Int’l, Inc. v. Abbott Labs., 297 F.3d 544, 548 (7th Cir. 2002)). Here, Plaintiffs point to no

specific “sensitive and personal information,” no “financial information,” and no “personal

communications” in the First Amended Complaint and offer no developed explanation nor legal

citation as to any particular piece of information. Such failure mandates denial of the request to

seal. 2 See Tinman v. Blue Cross & Blue Shield of Michigan, 176 F. Supp. 2d 743, 746 (E.D. Mich.

2001) (declining to seal where “[d]efendant fail[ed] to make any particularized showing [in support

of sealing] with respect to any one document”).



document. LR 5.6(c) (“The motion must state why sealing is required and must establish that the document
sought to be filed under seal is entitled to protection from public disclosure. Reference to a stipulation that
allows a party to designate certain documents as confidential is not sufficient grounds to establish that a
document, or portions thereof warrants filing under seal.”) (emphasis added).
        2
          Review of the First Amended Complaint currently filed under seal (R. 28) reveals that it does
contain allegations against Defendant Wurzburger that might be deemed embarrassing. However, this is
not a basis to seal the First Amended Complaint. See United States v. Nallani, No. 11-CR-20365, 2016
WL 4138227, at *4 (E.D. Mich. Aug. 3, 2016) (“Courts around the country have rejected a moving-
defendant’s embarrassment and preference for privacy as a basis for sealing.”) (collecting cases).
                                                      2
Case: 2:19-cv-00145-DLB-CJS Doc #: 31 Filed: 01/19/21 Page: 3 of 3 - Page ID#: 580




          Accordingly, IT IS ORDERED as follows:

          1)        Plaintiffs’ Consent Motion to File Plaintiffs’ First Amended Complaint Under Seal

(R. 27) is hereby denied.

          2)        The First Amended Complaint (R. 28) shall remain SEALED pending the 14-day

period provided by Federal Rule of Civil Procedure 72(a) for the parties to “serve and file

objections to [this Order.]” If objections are filed, the First Amended Complaint shall remain

SEALED until further court order. If no objections are filed within the 14-day deadline, the same

being February 2, 2021, the Plaintiffs’ First Amended Complaint (R. 28) shall be UNSEALED

by the Clerk on February 3, 2021.

          Dated this 19th day of January 2021.




J:\DATA\Orders\civil cov\2019\19-145-DLB order denyg consent mts 1st am complt.docx




                                                                 3
